Citation Nr: 1038090	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a prostate disability, to 
include as secondary to service-connected residuals of an injury 
to the penis and scrotum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from December 1953 to October 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the appellant's claim for entitlement to service 
connection for a prostate condition.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A prostate disability has not been shown by the evidence to be 
casually related to the appellant's active service, nor 
proximately due to, or aggravated by, service-connected residuals 
of an injury to the penis and scrotum.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by active 
service, nor proximately due to, or aggravated by, service-
connected residuals of an injury to the penis and scrotum.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, letters 
dated in December 2005 and March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman at 490.  

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records are in the file.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a September 2008 medical examination 
to obtain an opinion as to whether any prostate disability found 
in the examination was the result of service-connected 
disability.  This opinion was rendered by a medical professional 
following a thorough examination and interview of the appellant.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file was reviewed.  The 
examiner laid a factual foundation for the conclusions that were 
reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

II. Service Connection

The appellant contends that he has a prostate disability as a 
result of the service-connected residuals of an injury to the 
penis and scrotum.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a service-
connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a service- 
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Briefly, the 
threshold legal requirements for a successful secondary service 
connection claim are: (1) Evidence of a current disability for 
which secondary service connection is sought; (2) a disability 
for which service connection has been established; and (3) 
competent evidence of a nexus between the two.  See Wallin v. 
West, 11 Vet. App. 509. 512 (1998).

The appellant is presently service-connected for residuals of an 
injury to the penis and scrotum, characterized as painful and 
tender scarring of the penis as a result of an in-service dog 
bite.  The appellant contends that he has a prostate condition 
due to the service-connected residuals of an injury to the penis 
and scrotum.  See October 2005 claim.  He specifically contends 
that his service-connected residuals are causing voiding 
dysfunction.  See October 2006 statement.  A September 2008 VA 
examination report reflects that the appellant had a history of 
prostate cancer, diagnosed in 2006, and increased urinary 
frequency since 2004.  Thus, the Board finds that the appellant 
has a prostate disability, meeting the first element of service 
connection.

Regarding an in-service injury or disease, May 1955 service 
treatment records indicate the appellant was injured after being 
bitten in the groin by a K-9 dog.  A September 1957 separation 
examination report notes that the appellant was hospitalized for 
two weeks in 1954 after being bitten in the groin by a dog, with 
no complications or sequela.  In his report of medical history, 
the box next to frequent or painful urination was checked, and 
then crossed out, suggesting the appellant may have reported a 
history of frequent or painful urination.  

There is no record of complaints or treatment for chronic 
manifestations of, or diagnosis of, a prostate disability within 
one year of discharge from service.  There is also no competent 
evidence of record establishing that the appellant had a prostate 
disability that had its onset in service or within one year of 
discharge, or establishing a nexus between a prostate disability 
and service.  Indeed, the appellant has not contended that his 
prostate condition was caused directly by service or claimed that 
he has had a prostate disability since service.  Instead, the 
appellant contends that his prostate condition was secondary to 
his service-connected residuals of an injury to the penis and 
scrotum.  Thus, the Board finds the evidence fails to demonstrate 
that the appellant's prostate disability is proximately due to or 
the result service.  Service connection on a direct-incurrence 
basis must be denied.  

A July 2006 private medical record indicated the appellant had a 
radioactive implant for prostate cancer.  In a September 2006 
letter, P.C., M.D., noted that the appellant had severe injuries 
to his penis and scrotum during his time in the military when he 
was attacked by a dog.  Dr. P.C. stated that because radiation 
for prostate cancer causes local irritative symptoms in the 
bladder and urethra, there is some level of concern that his 
injuries could contribute to dysuria, hematuria, or hesitancy.  
Dr. P.C. also noted that the appellant was examined recently and 
he seemed to be voiding well.  

The September 2008 VA examination report noted that the appellant 
was diagnosed with a superficial injury to the glans penis, 
status post-dog bite injury, without involvement of the urethra 
during military service in 1955.  No residual scar or deformity 
was noted in the examination.  The appellant had a history of 
prostate cancer, diagnosed in 2006, with increased urinary 
frequency since 2004, status-post-radiation placement for 
prostate cancer.  No residuals of a scrotal injury secondary to a 
dog-bite were found in the examination.  

The September 2008 VA examiner opined that it was not at least as 
likely as not that the service-connected penis/scrotal injury 
caused or contributed to the development of prostate cancer.  The 
September 2008 VA examiner also opined that it was not at least 
as likely as not that the service-connected penile and scrotal 
injury was causing or contributing to the voiding dysfunction in 
view of no involvement in the urethra as per the service medical 
records.  The Board finds the September 2008 VA examiner's 
opinion pertaining to the appellant's voiding dysfunction to be 
probative, as the VA examiner provided a rationale for his 
opinion and based the opinion on a review of the appellant's 
medical records, including service treatment records.

The appellant contends that he has a prostate condition that is 
related to his service-connected residuals of an injury to the 
penis and scrotum.  Although a lay person may be competent to 
report the etiology of a disability, a prostate condition is not, 
in the Board's opinion, the type of disorder which is susceptible 
to lay opinion concerning etiology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Even if the appellant were 
competent to provide an opinion as to the etiology of a disorder 
which is typically confirmed by a medical professional, the Board 
finds that the probative value of any such opinion is outweighed 
by that of the September 2008 VA examiner, who has more 
education, training and experience in evaluating the etiology of 
a prostate condition than the appellant.  The VA examiner 
reviewed the appellant's claims folder and opined that it was not 
at least as likely as not that the service-connected injury was 
causing or contributing to the voiding dysfunction or prostate 
cancer.

Based on the above, the Board finds that the evidence does not 
support a finding that the appellant has a prostate disability, 
including voiding dysfunction, as a result of or aggravated by 
service-connected residuals of an injury to the penis and 
scrotum.  Although Dr. P.C. indicated that there is some level of 
concern that the appellant's service-connected residuals could 
contribute to dysuria, hematuria, or hesitancy, in the April 2006 
letter, his opinion was speculative.  He did not indicate that 
the appellant had any urinary problems at that time and noted 
that he seemed to be voiding well.  Additionally, Dr. P.C.'s 
opinion was not supported by rationale.  In contrast, the 
September 2008 VA examiner specifically opined that it was not at 
least as likely as not that the service-connected residuals were 
causing or contributing to the voiding dysfunction as there was 
no involvement of the urethra as per the service medical records, 
providing a specific rationale for the opinion.  Consequently, 
the Board finds the September 2008 VA opinion to be more 
probative than Dr. P.C.'s April 2006 letter, and finds that the 
appellant's voiding dysfunction was not the result of or 
aggravated by his service-connected residuals of an injury to the 
penis and scrotum.  

The Board notes that the appellant also has a history of prostate 
cancer.  There is no evidence of record indicating that the 
appellant's prostate cancer was a result of or aggravated by his 
service-connected residuals of an injury to the penis and 
scrotum.  The September 2008 VA examiner opined that it was not 
at least as likely as not that the residuals caused or 
contributed to the development of prostate cancer and noted that 
the residuals were not causing or contributing to voiding 
dysfunction.  Although the September 2008 VA examiner did not 
provide rationale for his opinion that the appellant's prostate 
cancer was not at least as likely as not caused by residuals of 
prostate cancer, there is no evidence of record supporting a 
nexus between the prostate cancer and the service-connected 
disability.  Indeed, the appellant himself has not asserted that 
his prostate cancer was caused or aggravated by the service-
connected disability.  In the April 2006 letter, Dr. P.C. noted 
that radiation treatment for prostate cancer causes irritative 
symptoms in the bladder and urethra and that his injuries could 
contribute to symptoms, but he did not indicate that the 
appellant's prostate cancer was caused by the service-connected 
disability.  As discussed above, the Board finds that the 
evidence demonstrates that the appellant's voiding dysfunction 
symptoms were not caused or aggravated by his service-connected 
disability.

As the preponderance of the evidence is against the claim for 
service connection for a prostate disability, to include as 
secondary to service-connected residuals of an injury to the 
penis and scrotum, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a prostate disability, to 
include as secondary to service-connected residuals of an injury 
to the penis and scrotum, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


